Case 1:18-cr-00108-EAW-HKS Document 73-1 Filed 07/08/19 Page 1 of 3




                        EXHIBIT A
  Case 1:18-cr-00108-EAW-HKS Document 73-1 Filed 07/08/19 Page 2 of 3




IN THE IJNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF NEW YORK




IjNITED STATES OF AMERICA.

               v,                                                          l8-cR-t08-EAW

ROBERT MORGAN, et al.

               Defendants.




                          DECLARATION OF MICHAEL DIORIO

       I, Michael DiOrio, declare as follows:

       l.      I am an Executive Dircctor of Ladder Capital Financc LLC (-Ladde/) and have

general responsibility for management ofthe repayment ofthe Mortgage Loan (defined below). I

make this Declaration in support ofthe Government's Motion for Interlocutory Sale of Property.

       2.      Ladder was provided with a copy   ofan agreemenl for the purchase and sale (the

"PSA") ofthe real property located at q)00 Old Station Road, Cranberry, Pennsylvania and known

as Eden Square ("Eden Square"), dated May 2,2019, and made by and between Cranberry Vista

Apanments LLC (the "SelleC) and Freshcom Square, DE      I LLC and Freshcom    Square DE 2 LLC

(ointly and severally, the "Purchaser"). &e Exhibit A, attached herao. Under the PSA, the sale

ofEden Square to Purchaser (the "Sale") was to be forthe sales price of$38,900,000 and scheduled

to close on June 6,2019 but, to my knowledge, a closing has not taken place yet.

       3.     On May 19, 2017, Ladder and the Seller entered into a certain Loan Agreement (the

"[.oan Agrcement") pursuant to which Ladder made a $35,850,000 mortgage loan (the '.Mortgage

Loan") to the Seller. The Mortgage Loan is secured by, among other things, a first mortgage lien
   Case 1:18-cr-00108-EAW-HKS Document 73-1 Filed 07/08/19 Page 3 of 3




 or   Eden squsre. The initial term of the Mortgage Loan was twenty-four (24) months, with the

 ouBtanding principal balance of the Mortgage loan (together with other amounts set forth in the

 Loan Agreement) due on the initial maturity date (i.e., June 6, 2019).

         4.       Although consummation ofthe Sale is not a condition to the Seller's obligation to

 rcpay the Mortgage Loarl the inability of the paflies ro timely complete the sale resulted in the

 Mongage Loan not being repaid by the June 6, 2019 maturity dale and, therefore, the Mortgage

 Loan is cunently in default and accruing default interesq late fees and expenses on a daily basis.

As of Jrme 30,2019, the Mongage Loan was accruing per diem interest at a rate of$13,145 per

day. Under the Loan Ageemenl, the Seller is responsibte for tadder,s attomeys, fees, which are

increasing daily, and other costs and servicing fees for, among other &ings, ..enforcing any

Obligations   ofor collecting any paymens due"              under the Mortgage       [oan.   As such, as ofJune 30,

2019, the total amount due ard owing on the Mortgage Loan obligation is $37,040,412.40,r which

is comprised of the $35,850,000 rmpaid original principal amolmt, the exit fee (i.e., additional

intercst), default interest, late fees, attomeys' fees and other fees and expenses.

        5.       Ladder is entitled to repayment           ofits Mortgage Loan and, given the requirements

ofthe various parties involved with the sale in light ofthe ihdichent ofdefendant Robert Morga&

I respectfully submit that any fifther delay of the Sale will further diminish the likelihood of the

Sale.

I declare under penalty ofperjury under the                 ofthe United States ofAmerica thu the foregoing
is true and correct.

Executed on July _(, 2019.



                                                             Michael Diorio



I From which
             any cscrow balanccs   will   be deducted to arrivc at a n€t payoffarDou[t.



                                                            1
